Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
Examiner notes that the phrase of “such a way that it is displaceable via an actuator element axially from a single inoperative position to a single operating position” which are directed to a manner of operating disclosed oil separator, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
It is also noted that the claim does not defined what structure configuration is inoperative position or operative position.  
Paragraph [0034] of Applicant’s instant Specification states that the inoperative position (fig. 1B) and in the operating position (fig. 1C).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites “a single inoperative position to a single operating position” in line 5.  Examiner has consulted the Applicant’s Specification and find no disclosure therein that evinces possession of “a single inoperative position to a single operating position.”
Claims 21-38 depend on claim 20; and hence are also allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-27 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102012213877 (hereinafter DE ‘877).
As regarding claim 20, DE ‘877 discloses the claimed invention for an oil separator (1) with a housing (11) in which is rotatably mounted a rotor (20) containing a drive element (23), an oil separating element (para. 30) and a shaft (20) for driving the oil separating element of the rotor via the shaft of the rotor around the shaft axis wherein at least one element of the rotor is seated in such a way that it is displaceable via an actuator element (31) axially from a single inoperative position (fig. 2) to a single operating position (fig. 4; notes that fig. 3 is in-between positions), said actuator element being defined on the bottom (31 is at about the bottom region) of the shaft of the motor.
As regarding claim 21, DE ‘877 discloses all of limitations as set forth above.  DE ‘877 discloses the claimed invention for wherein the drive element, the oil separating element and the shaft are displaceable together in a rigidly coupled manner (figs. 2-4).
As regarding claim 22, DE ‘877 discloses all of limitations as set forth above.  DE ‘877 discloses the claimed invention for wherein the drive element is a hydraulically driven drive element (figs. 1-4).
As regarding claim 23, DE ‘877 discloses all of limitations as set forth above.  DE ‘877 discloses the claimed invention for wherein at least one rotatably seated element (figs. 1-4) of the rotor can be displaced via hydraulic pressure, including an operating pressure of hydraulic fluid, from the inoperative position to the operating position.

As regarding claim 25, DE ‘877 discloses all of limitations as set forth above.  DE ‘877 discloses the claimed invention for wherein the actuator element is arranged on or in the rotor and/or is designed as part of the rotor, such as part of the shaft (figs. 1-4).
As regarding claim 26, DE ‘877 discloses all of limitations as set forth above.  DE ‘877 discloses the claimed invention for wherein the hydraulic fluid is conducted into the rotor in an interior space of the shaft in its axial direction (fig. 1) and acts upon the actuator element.
As regarding claim 27, DE ‘877 discloses all of limitations as set forth above.  DE ‘877 discloses the claimed invention for wherein a partial flow of the hydraulic fluid acts in the axial direction upon the actuator element which is formed in or on the shaft, and a second partial flow of the hydraulic fluid acts upon the drive element in the radial direction (figs. 2-4).
As regarding claim 33, DE ‘877 discloses all of limitations as set forth above.  DE ‘877 discloses the claimed invention for wherein the hydraulic fluid is oil, including engine oil (figs. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102012213877 (hereinafter DE ‘877) as applied to claim 20 above.
As regarding claim 34, DE ‘877 discloses all of limitations as set forth above.  DE ‘877 discloses the claimed invention except for wherein the drive element and/or the shaft and/or a sliding bearing are comprised of aluminum, stainless steel and/or plastic.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the drive element and/or the shaft and/or a sliding bearing are comprised of aluminum, stainless steel and/or plastic in order to enhance separation performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 28-32 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012213877 (hereinafter DE ‘877) as applied to claim 20 above, and further in view of Fisher et al (US 20020107132; hereinafter Fisher).

As regarding claim 29, DE ‘877 as modified discloses all of limitations as set forth above.  DE ‘877 as modified discloses the claimed invention except for wherein a surface of a slide bush of the shaft is designed as the braking element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein a surface of a slide bush of the shaft is designed as the braking element in order to enhance separator performance, since it was known in the oil centrifugal separation art as shown in Samways (US 6424067; fig. 7).
As regarding claim 30, DE ‘877 as modified discloses all of limitations as set forth above.  DE ‘877 as modified discloses the claimed invention for wherein the braking element (Fisher – 15a and 15b) has a braking surface (Fisher – 15b) which is arranged on the housing (Fisher - 10) of the oil separator, wherein the braking surface is arranged in such a way that in the inoperative state it enters into fictionally engagement with a surface region of the rotor.

As regarding claim 32, DE ‘877 as modified discloses all of limitations as set forth above.  DE ‘877 as modified discloses the claimed invention for wherein the braking element is arranged in the flow of the hydraulic fluid (fig. 1).
As regarding claim 35, DE ‘877 as modified discloses all of limitations as set forth above.  DE ‘877 as modified discloses the claimed invention except for wherein the oil separating element has a stack of truncated cone-shaped disks which are arranged one above the other, extend coaxially to the shaft axis and are rotatably mounted in the middle by means of the shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the oil separating element has a stack of truncated cone-shaped disks which are arranged one above the other, extend coaxially to the shaft axis and are rotatably mounted in the middle by means of the shaft in order to enhance separator performance, since it was known in the oil centrifugal separation art as shown in Baumann et al (US 20100180854; figs. 8-11).
As regarding claim 36, DE ‘877 as modified discloses all of limitations as set forth above.  DE ‘877 as modified discloses the claimed invention for wherein the shaft and a disk of the stack of truncated cone-shaped disks of the oil separating element which is 
As regarding claim 37, DE ‘877 as modified discloses all of limitations as set forth above.  DE ‘877 as modified discloses the claimed invention for wherein the shaft has a plastic liner which with the disk of the disk stack of the oil separating element which is arranged nearest to the drive element or the disk which is arranged furthest away from the drive element is designed with material uniformity and/or in one piece (Baumann – fig. 1).
As regarding claim 38, DE ‘877 as modified discloses all of limitations as set forth above.  DE ‘877 as modified discloses the claimed invention for wherein the braking element (Fisher – 15a and 15b) with the disk which is arranged nearest to the drive element or the disk which is arranged furthest away from the drive element can enter into frictional engagement.
Response to Arguments
Applicant's arguments filed 03/08/21 have been fully considered but they are not persuasive.
Applicant’s remark argues that DE ‘877 fails to disclose or teach the claimed device has only two positions, namely, a single inoperative position and a single operating position.
Examiner respectfully disagree.
As applicant asserts that fig. 2 of DE ‘877 is a single inoperative position.  Figs. 3-4 of DE ‘877 show a single positional (operative) arrangement of the weight (31) at a location which does not touch the stopper (32). 

In addition, the claim does not define what structure configuration is inoperative position or operative position; therefore, the argument regarding rotational speed of the rotor (only operating function of the device) does not define over the operation of the prior art.
Further, the arguments on pages 10-11 of Applicant’s remark has been considered; however, the arguments describe how the prior (DE ‘877) works and does not require in the claims.  
Applicant also argues that the device defined by independent claim 20 enables the separator to be able to 'start' and 'stop' at the same time as the combustion engine on the vehicle starts and stops.  However, the ‘start’ and ‘stop’ does not require in the claims, but only describe the operating function of the “actuator element” and does not define the single inoperative position and the operative position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DUNG H BUI/           Primary Examiner, Art Unit 1773